Order, entered in the Family Court on December 16, 1965, directing respondent-appellant to make support payments of $60 per week and to post a cash bond in the sum of $9,360, or serve six months in the Workhouse to secure future payments, unanimously *816reversed on the law, on the facts and in the exercise of discretion, without costs or disbursements, and matter remitted to the Family Court, New York County, for further proceedings in accordance herewith. The record is devoid of proof of the child’s requirements. “ There should be proof by the petitioner, in the first instance of the child’s requirements”. (Matter of Silvestris v. Silvestris, 24 A D 2d 247, 250; see, also, Matter of Tosi v. Tosi, 24 A D 2d 974.) In the meantime payments of $60 per week shall continue, pursuant to section 434 of the Family Court Act, and we shall also continue the requirement of an undertaking of $9,360 to abide by such temporary order of support. Concur — Breitel, J. P., Rabin, Stevens, Capozzoli and Bastow, JJ.